Exhibit 3.1(b) Articles of Amendment to the Restatement of the Restated and Amended Articles of Incorporation of Casey’s General Stores, Inc. To the Secretary of State of the State of Iowa: Pursuant to the provisions of Section 490.1006 of the Iowa Business Corporation Act, the undersigned corporation hereby amends its Restatement of the Restated and Amended Articles of Incorporation (the “Articles of Incorporation”), and for that purpose, submits the following statement: 1. The name of the corporation is Casey’s General Stores, Inc. (the “Company”). 2. On April 16, 2010, the Company adopted an amendment to its Articles of Incorporation, the text of which is attached hereto as Annex A. 3. The amendment was duly adopted by the Board of Directors without shareholder approval, as shareholder approval is not required pursuant to Section 490.1005 of the Iowa Business Corporation Act. Dated: April 16, 2010 CASEY'S GENERAL STORES, INC., by /s/ Robert J. Myers Name: Robert J. Myers Title: President and Chief Executive Officer ANNEX
